UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4189
NOEL EDWARD PLUNKETT, JR.,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
             N. Carlton Tilley, Jr., Chief District Judge.
                             (CR-00-74)

                  Submitted: September 10, 2001

                      Decided: October 19, 2001

    Before NIEMEYER, MICHAEL, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Louis C. Allen, III, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Benjamin H. White, Jr., United States Attorney, Michael
F. Joseph, Assistant United States Attorney, Greensboro, North Caro-
lina, for Appellee.
2                     UNITED STATES v. PLUNKETT
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Noel Edward Plunkett appeals the district court’s order revoking
his term of supervised release and sentencing him to eighteen months’
imprisonment. Plunkett’s counsel has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967). Although Plunkett was
informed of his right to file a pro se supplemental brief, he has not
done so. Finding no error, we affirm.

   We review the district court’s decision to revoke a defendant’s
supervised release and impose a term of imprisonment for abuse of
discretion. United States v. Davis, 53 F.3d 638, 642-43 (4th Cir.
1995). The district court abuses its discretion when it fails or refuses
to exercise its discretion or when its exercise of discretion is flawed
by an erroneous legal or factual premise. See James v. Jacobson, 6
F.3d 233, 239 (4th Cir. 1993).

   Under 18 U.S.C.A. § 3583(e)(3) (West 2000), the district court
may revoke a defendant’s supervised release upon a finding, by a pre-
ponderance of the evidence, that the defendant violated a term of his
supervised release. Because the district court properly found Plunkett
violated the conditions of his supervised release when he was con-
victed of driving while impaired and resisting a public officer, we
conclude the district court did not abuse its discretion in revoking his
supervised release. Furthermore, because the sentence imposed is well
within the limits prescribed by statute and by the United States Sen-
tencing Guidelines, we conclude the district court did not abuse its
discretion in sentencing Plunkett.

   Pursuant to Anders, this court has reviewed the record for revers-
ible error and found none. We therefore affirm the district court’s
revocation of Plunkett’s supervised release and the ensuing sentence.
This court requires that counsel inform his client, in writing, of his
                      UNITED STATES v. PLUNKETT                        3
right to petition the Supreme Court of the United States for further
review. If the client requests that a petition be filed, then counsel may
move this court for leave to withdraw from representation. Counsel’s
motion must state that a copy thereof was served on the client. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                            AFFIRMED